Citation Nr: 1423632	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability of the face, head, and neck.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 30, 2009, and as 70 percent thereafter. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2009, and March 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The December 2008 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective February 2007.  Subsequently, in a September 2009 rating decision, the RO granted an increased disability rating of 70 percent for the Veteran's service-connected PTSD effective January 30, 2009.

In a separate September 2009 rating decision, the RO denied the Veteran's appeal to reopen a claim for pre-cancer on the face and basal cell carcinoma because new and material evidence had not been submitted.  Subsequently, in its January 2012 decision, the Board reopened the Veteran's service connection claim.

The March 2010 rating decision denied entitlement to TDIU.

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a skin disability of the face, head, and neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to January 30, 2009, the preponderance of the evidence shows that the Veteran's PTSD was manifested by less than occupational and social impairment with deficiencies in most areas.

2.  Since January 30, 2009, the preponderance of the evidence shows that Veteran's PTSD was manifested by less than total occupational and social impairment.

3.  The Veteran's service-connected disability does not preclude him from substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD prior to January 30, 2009, and in excess of  70 percent thereafter, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the Veteran's PTSD claim, the appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once the benefit is granted, the claim is substantiated and additional notice is not required.  

Regarding the Veteran's TDIU claim, a letter of November 2009 satisfied the duty to notify provisions.  This letter  also notified the Veteran of regulations pertinent to the establishment of an effective date.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  This claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in December 2005 and May 2012.  The record does not reflect that these examinations were inadequate for rating purposes.  These examinations contain sufficient information to properly rate the Veteran's PTSD claim under the applicable Diagnostic Code and adjudicate the Veteran's TDIU claim.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  






II.  Analysis

PTSD

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in February 2007 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Scores ranging from 31 to 40 reflect impairment in reality testing or communication (e.g., speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work, school, , family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

A. Rating higher than 50 percent prior to January 30, 2009

The Veteran underwent a VA examination in December 2005.  Memory impairment was noted and the Veteran required several minutes to answer each question.  The Veteran's mood was reported as sad.  His judgment and comprehension of commands were normal and he showed appropriate behavior during the examination.  There were no obsessive behaviors or hallucinations noted.  

An April 2007 private psychological evaluation report indicates that the Veteran suffered from periodic, recurrent, intrusive and distressing recollections of his active duty service.  He avoided people and close relationships and showed strong irritability and outbursts of anger, even with close friends.  He reported difficulty staying asleep at night and was sometimes nervous in crowds.  He believed he had an aggressive attitude and reported suicidal tendencies.  

Upon examination, the examiner noted that the Veteran appeared sad, anxious, apathetic and dysphoric.  The Veteran experienced significant withdrawal and isolation tendencies.  He showed severe anxiety, suspicious and disordered thinking.  The examiner diagnosed PTSD and opined that the Veteran's symptoms appeared chronic and severe in nature.  A GAF score of 45 was assigned.  

An October 2008 private psychological evaluation report reflects that the Veteran had been married to his wife since 1977.  The Veteran noted that they are very close, although he prefers to be alone.  He had a difficult relationship with his daughter.  He reported recurrent nightmares of a plane crash, which occurred during his active duty service and described a history of avoidance of thoughts or feelings regarding his traumatic experiences.   He reported being "pretty even-tempered" nearly every day.  He reported recurrent suicidal ideations in the past, but none recently.  The Veteran reported insomnia, agitation, and difficulty with impulse control, irritability and angry outbursts.  

The examiner reported that the Veteran was oriented.  He showed normal speech, though his affect was blunt.  His form of thought was remarkable, however his attention capacity fell below normal.  Significant cognitive difficulties, to include attention, concentration, and immediate memory were noted.    The Veteran was assigned a GAF score of 38.  

For this period prior to January 30, 2009, the Veteran is rated at 50 percent.  The next higher rating under the General Rating Formula is 70 percent.  There is no evidence or medical opinion that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

Nor is there evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence). 

Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.

As to suicidal and homicidal ideations, the Veteran stated at his April 2007 psychological evaluation that he had suicidal tendencies, without providing any specifics.  However, at this October 2008 psychological evaluation, he reported ideations in the past, but no recent thoughts.  

While the Veteran struggles with irritability and anger, there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

Nor does the Veteran show any inability to establish and maintain effective relationships.  Though the Veteran stated that his relationship with his daughter is difficult, he has been married since 1977.  While he prefers to be alone, he is not unable to establish or maintain effective relationships.

Although the Veteran's GAF scores have been reported as 45 and 38 during this period, those scores are wildly inconsistent with the detailed manifestations reported by the Veteran and observed by the examiners.  In any event, GAF scores are not determinative; they are but one element to be considered in a rating and, in this case, they are accorded minimal probative value.  

B. Rating higher than 70 percent since January 30, 2009

A January 2009 private psychological evaluation report reflects that the Veteran's form of thought, attention capacity and memory for recent events were within normal limits.  Nightmares, avoidance of others and marked problems with insomnia continued.  Concentration problems and trouble with his memory were reported.  Exaggerated startle responses were also reported.  

The Veteran noted that his mood had worsened.  He denied recurrent thoughts of death, however "passing" suicidal thoughts were noted.  

The examiner found that the Veteran suffered from avoidance, hyperarousal and depressive symptoms.  He was unable to maintain a normal standard of living.  The examiner concluded that the Veteran's angry outbursts were likely to have a negative impact on his employment.  

VA treatment records dated in August 2009 indicate that the Veteran's speech was logical and coherent and his mood was calm and affect congruent.  He denied suicidal or homicidal ideations.  His memory was intact and his insight and judgment appeared good.  The Veteran reported erratic sleep patterns.  He denied outbursts of anger.  He noted problems with concentration and attention and stated that he had difficulty with interpersonal relationships.  It was noted that the Veteran enjoyed golf and hunting.  A GAF score of 42 was reported.  

A May 2010 private psychological evaluation report reflects that the Veteran had trouble sleeping through the night, had momentary lapses in anger control and had difficulty dealing with others.   He also described memory loss, forgetting his name or his wife's name.  His impulse control, form of thought, memory for recent events and concentration abilities were below normal limits.   He denied current suicidal ideations.  He was provided a GAF score of 38.  

A September 2010 private psychological evaluation report noted the same symptoms as the previous private examination.  The Veteran's attention capacities, concentration abilities, immediate memory capacities and judgment and insight fell below normal limits.  The Veteran was provided a GAF score of 39.

The Veteran underwent a VA examination in May 2012.  The examiner noted that the Veteran met the minimal diagnostic criteria for PTSD.  The Veteran was also diagnosed with cognitive disorder, not otherwise specified, to which the examiner associated the symptoms of impaired short term and long term memory and impairment inability to sustain focus and concentration.  He noted that the Veteran's nightmares, avoidance, emotional numbing and sleep disturbances were associated with his PTSD.  

Occupational and social impairment with reduced reliability and productivity was noted, which was categorized as mild to moderate in severity. 

The Veteran reported working an estimated 15-20 hours as a pastor.  His hours were less than years before as a result of the church losing half of the parishioners.  The Veteran reported delivering one sermon a week and administering to congregation members in hospitals and nursing homes.  

The Veteran reported sleeping 4 hours per night.  He experienced recurrent distressing dreams, avoided thoughts, feelings, and activities which caused recollections of the trauma.  He had difficulty falling or staying asleep, concentrating, and experienced a depressed mood, flattened effect and impairment of short and long term memory.  

The examiner noted that the Veteran was alexathymic, mildly anergic, emotionally guarded, to include distancing himself from others, and irritable.  

The examiner noted that the MMPi-2 test was invalid, due to likely over-reporting of symptoms and the results could not be used to form the opinion provided.  The examiner concluded that the Veteran suffered from PTSD, which included nightmares, avoidance behavior, emotional numbing, and distancing.  It was specifically noted that the Veteran continued to work, and that his PTSD did not significantly impair his ability to work, at least in the capacity of a minister.  A GAF score of 61 was provided.  

While the evidence arguably demonstrates that the Veteran's PTSD has resulted in some occupational and social impairment, the evidence clearly does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher rating.

The Veteran is employed and married; there is no evidence of total occupational and social impairment; and a 100 percent disability rating is not warranted. 

The preponderance of the evidence is against the claim for a rating in excess of 50 percent prior to January 30, 2009 and in excess of 70 percent from that date for the Veteran's service-connected PTSD; there is no doubt to be resolved; and increased ratings are not warranted.

The evidence shows that the Veteran's service-connected PTSD is not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations, neither of which are demonstrated by the evidence.  The rating criteria considered in this case reasonably describe the Veteran's disability level and his symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  





TDIU

The Veteran contends that his service-connected PTSD renders him unemployable.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

In recognition of the severity of his service-connected disability, the Veteran's PTSD disorder is currently evaluated at 70 percent disabling.  38 C.F.R. § 4.25, 4.26 (2013).  The Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2013).  

During the Veteran's December 2005 VA examination, it was noted that the Veteran was working as a Pastor on a full-time basis.  He had held that position for 10 to 20 years.  It was noted at his October 2008 psychological examination that his difficulties with impulse control and angry outburst were likely to substantially negatively impact his employment.  

At this May 2012 VA examination, the Veteran reported working part-time as a pastor.  It was noted that the Veteran's job included preparing and delivering weekly sermons, ministering to the sick in hospitals and nursing homes and providing spiritual counseling.  The Veteran noted that he worked 15-20 hours per week, due to fewer parishioners attending the church.  The examiner stated that the Veteran's service-connected PTSD did not significantly impair his ability to work, at least in the capacity of a minister.  
 
There is no competent evidence that the Veteran's PTSD disability renders him unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  

The Veteran specifically notes that he is currently making only $400 per month.  Such, however, is taken into account in the assigned 70 percent rating, which contemplates significant impairment in earning capacity.  And, significantly, there is no evidence of record that indicates that the Veteran is incapable of other, higher paying, employment.

The preponderance of the evidence is against the claim for entitlement to TDIU; there is no doubt to be resolved; and TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to January 30, 2009, and as 70 percent thereafter is denied. 

Entitlement to a TDIU is denied.



REMAND

The Veteran contends that he is entitled to service connection for a skin disability of the face due to sun exposure and Agent Orange exposure during military service.  Further development is required prior to adjudicating the Veteran's claim. 

The Veteran underwent a VA examination in May 2012.  No benign or malignant skin neoplasms were found.   No visible skin conditions or scarring to head, face and neck.  The Veteran was diagnosed with Acetinic keratosis (precancer on the face, with basal cell carcinoma).  The examiner opined that the skin disability was not caused by or a result of the Veteran's military service.  He noted that although the relationship between sun exposure and the development of skin cancer is well established, the Veteran only engaged in active duty service for 4 out of his 67 years.  He noted that acetinic keratosis and basal cell carcinoma were stand-alone entities,  aggravated neither by active service or exposure to the sun.

The Veteran was also diagnosed with seborrheic keratosis.  The examiner opined that the skin disability was not caused by or a result of the Veteran's military service.  He noted that the cause of seborrheic kearatosis was unclear.  The examiner stated that it is common from sun exposure.  In addition, he noted that a mutation in gene coding has been associated with seborrheic keratosis.  He stated that since the Veteran had only been engaged in active duty service for 4 out of his 67 years, the diagnosed disability was a stand-alone entity.  

The Veteran was also diagnosed with Acrochorda.  The examiner opined that the skin disability was not caused by or a result of the Veteran's military service.  He noted that skin tags occurred when skin rubbed against skin and were reported by 46 percent of the general public.  He stated that it was unlikely due to or aggravated beyond its natural progression by the Veteran's active military service. 

While the examiner provided an opinion and rationale as to the relationship of the Veteran's diagnosed skin disabilities and his active duty service, he did not address the theory of entitlement based on exposure to Agent Orange.  The May 2012 opinion is inadequate because it does not address this theory of entitlement.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (When VA endeavors to provide an examination for a medical nexus opinion, even when not statutorily obligated to, it must ensure the examination and opinion are adequate, else, notify the claimant why one cannot or will not be provided).  

Remand is required for an addendum opinion regarding whether any of the Veteran's current skin conditions are related to his presumed Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the examiner that provided the May 2012 VA examination for an addendum opinion.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion.  

The examiner is to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current skin disability of the face, head, and neck was incurred as the result of the Veteran's exposure to Agent Orange during active service in Vietnam.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


